Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  138863(123)                                                                                              Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices


  ANGLERS OF THE AuSABLE, INC.,
  MAYER FAMILY INVESTMENTS, LLC,
  and NANCY A. FORCIER TRUST,
            Plaintiffs-Appellants,
                                                                    SC: 138863-138866
  v                                                                 COA: 279301, 279306, 280265,
                                                                          280266
  DEPARTMENT OF ENVIRONMENTAL                                       Otsego CC: 06-011697-CE
  QUALITY, DIRECTOR OF THE
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY, and MERIT ENERGY COMPANY,
             Defendants-Appellees.
  _________________________________________


         On order of the Chief Justice, the motion by the Michigan Manufacturers
  Association for leave to file a brief amicus curiae in support of the motions for rehearing
  is considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2011                    _________________________________________
                                                                               Clerk